Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 1-5, 42, 51, and 307 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta (“Personal identification based on blood vessels of retinal fundus images”, SPIE 2008) in view of Fritzsche (“COMPUTER VISION ALGORITHMS FOR RETINAL VESSEL WIDTH CHANGE DETECTION AND QUANTIFICATION”, Rensselaer Polytechnic Institute, 2002)

As for claim 1, Fukuta teaches
A system, comprising at least one processor configured to, 
	compare first data associated with and/or including a first image and/or measurement of a person’s retina fundus to stored data associated with and/or including a stored image and/or measurement of the person’s retina fundus (see discussion below) 
	identify the person (Fukuta Fig 2,3, ch 3.4 par 1, identifying the person) and 
	wherein [each of] identifying the person [is based, at least in part, on comparing the first data to the stored data ]  (Fukuta Fig 2, 3.4, Similarity Calculation between Input images, and Reference images stored in Database;) and 
Fukuta does not specifically teach, Fritzche however teaches
determine a medical condition of the person  (Fritzche Fig 1, discusses retina vessel width variations as manifestations of specific eye diseases)
determining the medical condition of the person is based, at least in part, on comparing the first data to the stored data   (Fritzche ch 5.4.3, 5.5 comparing vessel widths, i.e. “data associated with a first/stored image”, of images taken a significant time period apart, e.g. Fritzche Fig 1, also Fritzche p 7 “Change Detection”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the retina biometric identification of Fukuta to further include the retinal diagnostic method of Fritzche, as both pertain to processing retinal images.  The motivation to do so would have been, to ascertain the patient’s identity when performing diagnosis of retinal images.  The combination of the two steps is also taught by  Davies US 20080212847 (Fig 2 el 202 teaches verifying identity in parallel with determining medical conditions, el 205)

As for claim 2, the combination of Fukuta and Frizche teaches 
an imaging and/or measurement apparatus configured to capture the first image and/or measurement, (Fukuta Fig 1, retinal fundus camera)
wherein the at least one processor is configured to obtain, from the imaging and/or measurement apparatus, the first image and/or measurement (a processor is inherently required to perform calculations such as taught by Fukuta and by Fritzche)

As for claim 3, the combination of Fukuta and Frizche teaches
determine the medical condition at least in part by determining the person's predisposition to one or more diseases based on comparing the first data to the stored data (see claim 1, Fritzche)

As for claim 4, the combination of Fukuta and Frizche teaches
determine the medical condition at least in part by diagnosing one or more diseases based on the first image and/or measurement (see claim 1, Fritzche)

As for claim 5, the combination of Fukuta and Frizche teaches
the imaging and/or measurement apparatus is configured to 
capture first a plurality of images and/or measurements of the person's retina fundus, wherein the first plurality of images and/or measurements includes the first image and/or measurement (Fritzche Fig 1); and  7794384.1Application No.: Not Yet Assigned4 Docket No.: T0753.70013US01 First Preliminary Amendment 
the first data is associated with at least a second of the first plurality of images and/or measurements (images are taken from the same patient)

As for claim 42, the combination of Fukuta and Frizche teaches
extract the first data from the first image and/or measurement, wherein the first data is indicative of features of the person's retina fundus (Fukuta Fig 3, Fig 4 BV, BE, and optic disc image; Fritzche ch 5.4.1 vessel detection and ch 5.4.3 vessel widths)

As for claim 51, the combination of Fukuta and Frizche teaches
a first device including a first processor of the at least one processor (a processor is inherently required to implement calculations of Fukuta and of Fritzche) configured to : 
obtain the first image and/or measurement from the imaging and/or measurement apparatus (see claim 1); 
determine the medical condition of the person (see claim 1)
identify the person (see claim 1)

As for claim 307, the combination of Fukuta and Frizche teaches
the first data indicates at least feature of the person’s retina fundus that is medically degraded with respect to the stored data (Fritzche, Fig 1)

B.  Claims 6-7 are is rejected under 35 U.S.C. 103 as being unpatentable over Fukuta and Frizche in view of Paschalakis (US20180315193)
As for claim 6, the combination of Fukuta and Frizche does not teach, Paschalakis however teaches 
comparing a first portion of the first data to a first portion of the stored data is indicative of the person's predisposition to a first disease of the one or more diseases, and wherein comparing a second portion of the first data to a first portion of the stored data is indicative of the person's predisposition to a second disease of the one or more diseases (Paschalakis Fig 1 el 120 [0133] regions of the fundus image are classified into different disease or medical condition labels;  Fig 1 el 140 [0148] calculates probability of the classification – which can be called “predisposition”; also [0101] “prognosis” can be called “predisposition” – where a clinician uses classification results to determine the prognosis)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Fukuta and Frizche by further including the region-specific disease classification as taught by Paschalakis, as all pertain to the art of diagnosis of retinal diseases by computer imaging.  The motivation to do so would have been, to create a more precise diagnosis, specific to affected regions of the eye.

As for claim 7, the combination of Fukuta and Frizche and Paschalakis teaches
diagnose a first disease of the one or more diseases based on a first portion of the first data and a first portion of the stored data, and to diagnose a second disease of the one or more diseases based on a second portion of the first data and a second portion of the stored data (see discussion of claim 6 above)


C.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuta and Frizche in view of Saigusa (US 20040008321).
As for claim 40, the combination of Fukuta and Frizche does not teach, Saigusa however teaches 
the first data comprises a compressed version of the first image and/or measurement (Saigusa [0036])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the fundus image processing method of Fukuta and Frizche by including Saigusa’s step of compressing the fundus image, as both pertain to the art of processing fundus images.  The motivation to do so would have been, to reduce processing time and/or storage space.


D.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuta and Frizche in view of Hung (“An Enhanced Security for Government Base on Multifactor Biometric Authentication”, IJCNC 2016)

As for claim 49, the combination of Fukuta and Frizche teaches
identify the person (see claim 1, Fukuta)
determine the medical condition of the person (see claim 1, Fritzche)
the combination of Fukuta and Frizche does not teach, Hung however teaches
a first device including a first processor of the at least one processor configured to: 
transmit, over a communication network, the first data (Hung, Fig 3, ch 4.2, transmitting biometric data to application server); and 
a second device including a second processor of the at least one processor configured to: 
receive, over the communication network, the first data (Hung, Fig 3, ch 4.2, Application Server receiving data and performing verification); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Fukuta and Frizche by including the distributed Application Server architecture of Hung, as all pertain to the art of biometric authentication; Hung 3.4 also includes a Retina Scan embodiment  The motivation to do so would have been, to reduce hardware requirements on the local device by offloading intensive computing to a server device.


E.	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuta and Frizche in view of Williamson (US20190261853)

As for claim 52, the combination of Fukuta and Frizche does not teach, Williamson however teaches
the imaging and/or measurement apparatus comprises a digital camera having an imaging and/or field-of-view between 30 degrees and 45 degrees (Williamson [0031] fundus imaging at 40 degrees)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Fukuta and Frizche by including the 40 degree field-of-view camera taught by Williamson, as both pertain to the art of capturing fundus images.  The motivation to do so would have been, to enable the operator to conveniently carry the device by implement the system as a mobile device (Williamson, abstract)


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669